DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-30 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1-30 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a method of encoding an uplink message using an Inverse Fractional Fourier  transform according to an angle of received an indication of a first set of angle parameters.
 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ju (US 2020/0092030 A1-hereafter Ju) teaches phase (angle) determination u between 
    PNG
    media_image1.png
    15
    23
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    12
    13
    media_image2.png
    Greyscale
 by a base station to determine a set of subcarriers (e.g., corresponding a FFT size) (see paragraphs 73-81). In addition, Ju teaches including (encoding) OFDM symbols in uplink transmission signal (message) from a terminal 620 to a base station 610 (see paragraph 141). Ju does not teach Inverse Fractional Fourier Transform. However, Pisoni teaches converting frequency domain carriers  to time domain symbols using Fractional Fourier Transform (FR-FT). In addition, Ju teaches an angle alph is fed to Inverse Fractional Fourier Transform (IFFT) (see fig. 5). Ju and  Pisoni does not explicitly teach receiving phase parameter sets. However, Ye et al. (US 2015/0189298 A1) teaches receiving one or more allowable received phase (angle) parameter sets (see paragraph 262). 
Ju¸ Pisoni, and Ye references taken individually or in combination fails to particularly disclose a method of encoding an uplink message using an Inverse Fractional Fourier  transform according to an angle of received an indication of a first set of angle parameters.
Sud et al. (US 2021/0215747 A1) teaches Fractional Fourier Transform-based spectrum analyzer (see title).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415